UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 20, 2011 Central Pacific Financial Corp. (Exact name of registrant as specified in its charter) Hawaii 0-10777 99-0212597 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No. 220 South King Street, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 20, 2011, John C. Dean was appointed as President and Chief Executive Officer of Central Pacific Financial Corp. (the “Company”) and Central Pacific Bank (“CPB”) and CrystalK. Rose was appointed as Chair of the Board of Directors of the Company and CPB.Prior to these appointments, Mr. Dean was the Executive Chairman of the Company and CPB and Ms.Rose was the lead director of the Board of Directors of the Company and CPB. Item9.01 Financial Statements and Exhibits. (d) The following exhibits are filed herewith: Press release datedApril 20, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Central Pacific Financial Corp. (Registrant) Date:April 20, 2011 /s/ Glenn K. C. Ching Glenn K.C. Ching Senior Vice President and Corporate Secretary 3 EXHIBIT INDEX Exhibit No. Description Press release dated April 20, 2011 4
